UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 17, 2008 GLOBAL GREEN SOLUTIONS INC. (Exact name of registrant as specified in its charter) NEVADA 000-51198 (State or other jurisdiction of incorporation) (Commission File No.) 789 West Pender Street, Suite 1010 Vancouver, British Columbia CanadaV6C 1H2 (Address of principal executive offices and Zip Code) (604) 408-0153 Toll Free (866) 408-0153 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On October 17, 2008 the Company renewed an agreement for consulting services with Windstone Financial Corporation (“Windstone”), effective February 1, 2008 for a four year term with annual compensation of $30,000. Windstone is owned and controlled by Elden Schorn, a director and chairman of the board of the Company. On October 17, 2008 the Company renewed an agreement for consulting services with Woodburn Holdings Ltd. (“Woodburn”), effective February 1, 2008 for a four year term with annual compensation of $78,000.Woodburn is owned and controlled by Robert Baker, a director and secretary of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 22nd day of October, 2008. GLOBAL GREEN SOLUTIONS INC. BY: _“Arnold Hughes” Arnold Hughes Principal Financial Officer, Principal Accounting Officer and Treasurer
